                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 1 of 6



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                               UNITED STATES DISTRICT COURT

                                                            9                                 FOR THE DISTRICT OF NEVADA
                                                           10
                                                                    EMILY SEARS, NAJOME COLON a/k/a GIA
                                                           11                                                        Case No. 2:19-cv-01091-APG-NJK
                                                                    MACOOL, RACHEL BERNSTEIN a/k/a
                                                           12       RACHEL KOREN, LUCY PINDER, and
ALVERSON TAYLOR & SANDERS




                                                                    MARIANA DAVALOS
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                    Plaintiffs,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 vs.                                                  STIPULATION AND ORDER TO
                                       (702) 384-7000




                                                           15                                                         EXTEND DEADLINE FOR
                                         LAWYERS

                                         SUITE 200




                                                                    RUSSELL ROAD FOOD AND BEVERAGE,                   DISCLOSURE OF EXPERT
                                                           16                                                         WITNESSES AND REPORTS
                                                                    LLC d/b/a CRAZY HORSE III
                                                           17       GENTLEMEN’S CLUB; and SN                          [FIRST REQUEST]
                                                                    INVESTMENT PROPERTIES, LLC d/b/a
                                                           18
                                                                    CRAZY HORSE III GENTLEMEN’S CLUB
                                                           19
                                                                                    Defendants.
                                                           20
                                                                        Plaintiffs, Emily Sears, Najome Colon a/k/a Gia Macool, Rachel Bernstein a/k/a Rachel
                                                           21

                                                           22   Koren, Lucy Pinder, and Mariana Davalos (collectively “Plaintiffs”), by and through their

                                                           23   counsel, Alverson Taylor & Sanders, and Defendants, Russell Road Food and Beverage, LLC

                                                           24   d/b/a Crazy Horse III Gentlemen’s Club and SN Investment Properties, LLC d/b/a Crazy Horse
                                                           25
                                                                III Gentlemen’s Club 1 (collectively “Defendants”), by and through their counsel, Bendavid Law,
                                                           26
                                                                hereby stipulate and agree that the deadline for disclosing expert witnesses and reports, which is
                                                           27
                                                                1
                                                           28    Defendant SN Investment disputes that it is “doing business as Crazy Horse III Gentlemen’s
                                                                Club”.
                                                                                                               1                            KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 2 of 6



                                                            1   currently set for December 16, 2019, should be extended by 75 days to March 2, 2020. Due to
                                                            2   the extension of the deadline for expert disclosures, the Parties also hereby stipulate and agree
                                                            3
                                                                that the deadlines for close of discovery, rebuttal experts, the interim status report, dispositive
                                                            4
                                                                motions, and the pre-trial order be extended 75 days as well, as outlined in the Proposed
                                                            5
                                                                Extended Discovery Plan below:
                                                            6

                                                            7          The Parties have conferenced together in an attempt to be proactive and anticipate the

                                                            8   amount of time that will actually be needed to perform the required discovery in this matter.

                                                            9   Counsel for the Parties have discussed certain conflicts and circumstances arising in the next
                                                           10   month that indicate there is good cause for the requested extension and the Parties desire to
                                                           11
                                                                submit this stipulation now rather than waiting until the last minute to request additional time
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                that will be needed in this matter. There are several reasons why there is good cause to extend
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                the expert disclosure and other deadlines. First, the Parties are hopeful that they may be able to
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15   reach a resolution of this matter without the need to proceed all the way through the litigation
                                         LAWYERS

                                         SUITE 200




                                                           16   process and to trial. Plaintiffs have recently received a preliminary estimate of damages from an

                                                           17   expert and are hopeful that this number can be used as a starting point for meaningful settlement
                                                           18
                                                                discussions with Defendants. The Parties feel that granting additional time for normal discovery
                                                           19
                                                                through written discovery and depositions, as needed, will allow the Parties to obtain additional
                                                           20
                                                                information that will better allow them to evaluate the possibility of settlement in this matter.
                                                           21
                                                                However, requiring the Parties to retain and disclose experts early in this process will hamper
                                                           22

                                                           23   any negotiations by increasing the costs for both Parties and making settlement more difficult

                                                           24   due to those increased costs.
                                                           25          Additionally, another expert who Plaintiffs anticipate needing to retain should
                                                           26
                                                                negotiations prove unsuccessful will need certain information that Plaintiffs intend to obtain
                                                           27
                                                                through discovery. Although Plaintiffs have propounded their first sets of Interrogatories and
                                                           28
                                                                                                                2                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 3 of 6



                                                            1   Requests for Production on each Defendant, more time will be needed to get Defendants’
                                                            2   responses and provide this information to the contemplated expert to give them time to complete
                                                            3
                                                                their evaluations and reports. Specifically, Plaintiffs anticipate that their expert will need to
                                                            4
                                                                perform a market research survey to explore possible consumer confusion. In order to complete
                                                            5
                                                                this survey and the accompanying report, this expert will need information that will be obtained
                                                            6

                                                            7   from Defendants via the propounded written discovery that is currently pending and possibly

                                                            8   follow up discovery requests and possibly depositions of Defendants depending on the responses

                                                            9   to Plaintiffs’ first sets of written discovery. Once this information is obtained the expert will need
                                                           10   time to formulate and distribute the survey and gather and analyze the results. The timing of this
                                                           11
                                                                is complicated by conflicts in the expert’s schedule during the holidays as well as difficulty in
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                obtaining responses to the market survey if it is distributed during the busy holiday season. The
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                types of experts that it appears will be necessary if the Parties are unable to resolve this matter
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15   require time to adequately perform their analysis and evaluation and draft a report.
                                         LAWYERS

                                         SUITE 200




                                                           16          The Scheduling Order in this case was issued on September 12, 2019. Since that time, the

                                                           17   Parties have exchanged and supplemented their Initial Disclosures. Plaintiffs have propounded
                                                           18
                                                                written discovery in the form of Interrogatories and Requests for Production of Documents on
                                                           19
                                                                each Defendant. Following service of Plaintiffs’ written discovery, the Parties agreed to a
                                                           20
                                                                stipulated protective order that was signed by the Court on October 31, 2019. The Parties have
                                                           21
                                                                agreed to an extension of the deadline for Defendants to respond to those discovery requests due
                                                           22

                                                           23   to the fact that Defendants’ counsel will be out of the country for a period of time and the busy

                                                           24   holiday schedule. The Parties have agreed that Defendants’ responses to Plaintiffs’ first set of
                                                           25   written discovery shall be due by December 20, 2019 to accommodate the busy schedules of the
                                                           26
                                                                Parties and their respective counsel during the holiday season as well to accommodate for
                                                           27
                                                                defense counsel’s time out of the country.
                                                           28
                                                                                                                  3                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 4 of 6



                                                            1          The discovery that remains to be completed includes taking depositions of the Parties as
                                                            2   well as depositions of the experts that are retained by each Party after those experts have
                                                            3
                                                                performed their analysis and generated their reports and the Parties’ expert disclosures have been
                                                            4
                                                                made. The Parties will also likely propound additional written discovery depending on the
                                                            5
                                                                responses to Plaintiffs’ first sets of written discovery and also following the disclosure of the
                                                            6

                                                            7   experts the Parties retain in this matter. Pushing back the expert disclosure deadline in this matter

                                                            8   is necessary to allow the Parties time to conduct additional written discovery, and possibly

                                                            9   depositions, that will be needed by the experts to perform their analysis.
                                                           10          Additionally, it will give the Parties time to attempt to reach a settlement agreement
                                                           11
                                                                resolving this matter without the Parties being forced to retain experts and incur costs that will
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                make settlement much more difficult. Because it is necessary to push back the expert disclosure
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                deadlines by 75 days to allow the Parties to gather additional information that is needed to help
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15   in settlement negotiations and that will be required by contemplated experts, the Parties
                                         LAWYERS

                                         SUITE 200




                                                           16   anticipate that deadlines for close of discovery, rebuttal experts, the interim status report,

                                                           17   dispositive motions, and the pre-trial order will also need to be extended by 75 days as well. For
                                                           18
                                                                this reason, the Parties have also agreed to extend these other discovery-related deadlines by 75
                                                           19
                                                                days as well, as outlined in the “Proposed Extended Discovery Plan” provided below.
                                                           20
                                                                                       PROPOSED EXTENDED DISCOVERY PLAN
                                                           21
                                                                       The Parties hereby stipulate and agree to extend the discovery deadlines in this case as
                                                           22

                                                           23   follows:

                                                           24          EVENT                                          PROPOSED NEW DEADLINE
                                                           25      a) Close of Discovery:                             Monday, April 27, 2020
                                                           26
                                                                   b) Disclosure of Experts:                          Monday, March 2, 2020
                                                           27
                                                                   c) Disclosure of Rebuttal Experts:                 Monday, March 30, 2020
                                                           28
                                                                                                                 4                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 5 of 6



                                                            1         d) Filing of Interim Status Report:              Monday, March 2, 2020
                                                            2         e) Filing Dispositive Motions:                   Wednesday, May 27, 2020
                                                            3
                                                                      f) Filing of Pretrial Order:                     Monday, June 29, 2020
                                                            4
                                                                         The Parties agree and stipulate to this 75-day extension to provide adequate time to
                                                            5
                                                                complete the discovery that will need to be done after expert disclosures are made. The Parties
                                                            6

                                                            7   are aware that this is a significant extension but they feel that it is needed for the reasons

                                                            8   discussed above and the Parties affirm that this extension is sought in good faith.

                                                            9            IT IS SO STIPULATED.
                                                           10   Dated: November 15, 2019                             Dated: November 15, 2019
                                                           11                                                        BENDAVID LAW
                                                                ALVERSON TAYLOR & SANDERS
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                By: /s/ David M. Sexton                              By: /s/ Stephanie J. Smith
                                                                                                                         Jeffery A. Bendavid, Esq.
                                 LAS VEGAS, NEVADA 89149




                                                           14       Kurt R. Bonds, Esq.
                                                                    Nevada Bar No. 6228                                  Nevada Bar No. 6220
                                                                                                                         Stephanie J. Smith, Esq.
                                       (702) 384-7000




                                                           15       David M. Sexton, Esq.
                                         LAWYERS

                                         SUITE 200




                                                                    Nevada Bar No. 14951                                 Nevada Bar No. 11280
                                                                                                                         7301 Peak Drive
                                                           16        6605 Grand Montecito Parkway
                                                                                                                         Suite 150
                                                                     Suite 200                                           Las Vegas, Nevada 89128
                                                           17        Las Vegas, Nevada 89149                             Attorneys for Defendants
                                                                     Attorneys for Plaintiffs
                                                           18

                                                           19   ///

                                                           20   ///

                                                           21   ///
                                                           22   ///
                                                           23
                                                                ///
                                                           24
                                                                ///
                                                           25
                                                                ///
                                                           26

                                                           27   ///

                                                           28   ///
                                                                                                                 5                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 34 Filed 11/15/19 Page 6 of 6



                                                            1                                              ORDER
                                                            2            IT IS SO ORDERED.
                                                            3
                                                                         The following discovery-related deadlines will be extended 75 days to the dates shown
                                                            4
                                                                below:
                                                            5
                                                                   1. Close of Discovery:                          Monday, April 27, 2020
                                                            6

                                                            7      2. Disclosure of Experts:                       Monday, March 2, 2020

                                                            8      3. Disclosure of Rebuttal Experts:              Monday, March 30, 2020

                                                            9      4. Filing of Interim Status Report:             Monday, March 2, 2020
                                                           10      5. Filing Dispositive Motions:                  Wednesday, May 27, 2020
                                                           11
                                                                   6. Filing of Pretrial Order:                    Monday, June 29, 2020
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                               November
                                                                         DATED this ___ day 18, 2019
                                                                                            of __________, 2019.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                           15                                                      ____________________________________
                                         LAWYERS

                                         SUITE 200




                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                           16
                                                                           GIVEN THE LENGTHY EXTENSION
                                                           17
                                                                           BEING PROVIDED, NO FURTHER
                                                           18              EXTNESIONS WILL BE GRANTED.

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                               6                            KB/26281
